Citation Nr: 0730809	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
PTSD.

The Board previously remanded this claim at the veteran's 
request for a Travel Board hearing in May 2006.

The veteran testified before the undersigned Acting Veterans 
Law Judge in June 2007, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002 & Supp. 2006) and who participated in this decision.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDINGS OF FACT

1.  The veteran has been diagnosed with panic disorder with 
agoraphobia, and PTSD symptoms.

2.  The veteran was not treated for any psychiatric disorder 
during service, and there is no persuasive medical evidence 
showing that the post-service psychiatric disorders are the 
result of a disease or injury in service.

3.  The veteran did not engage in combat during his time in 
active service.

4.  There is no credible supporting evidence to establish 
that the claimed stressors or events actually occurred.




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder(s).  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in April 2003 and December 
2004 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The aforementioned 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F. 3d 881 (2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Id., at 17.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 14; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The April 2003 and December 2004 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  See Pelegrini II, at 
120-121.  Accordingly, the Board concludes that the failure 
to provide VCAA compliant notice was harmless.  The Board may 
proceed with consideration of the claim on the merits.  See 
Sanders, supra; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim(s).  

The veteran was afforded a VA medical examination in January 
2005 to obtain an opinion as to whether he currently suffers 
from PTSD and whether such is related to service.  Further 
examination or opinion is not needed on the PTSD claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service.  This is discussed in more 
detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran alleges that he currently suffers from PTSD and 
that such is the result of his experiences during his time in 
the Republic of Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2007).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

With regard to PTSD, if the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.   
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v.  Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

Initially, the Board notes that the veteran did not serve in 
combat.  He has not been awarded any of the aforementioned 
service medals and thus is not afforded the presumption under 
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2006).  As such, the 
veteran must prove that he currently suffers from PTSD, he 
must have verified in-service stressors, and a credible 
medical nexus.  See 38 C.F.R. 3.304(f) (2007).

In support of his claim, the veteran has submitted VA 
outpatient treatment records dated from August 2002 through 
February 2003.  A treatment record dated in August 2002 
diagnosed the veteran with PTSD and depression with psychotic 
features.  The veteran was noted to be alert, coherent though 
he seemed slightly restless and empatic.  No delusions were 
elicited, sleep was adequate with medication and mood was 
moderately depressed.  See VA treatment record, August 28, 
2002.  The examiner did not state whether the diagnosis of 
PTSD complied with the DSM-IV.  The diagnosis also lacked any 
discussion of stressors or whether this condition was related 
to the veteran's experiences in service.  In February 2003, 
the veteran was noted to be coping with "PTSD symptoms."  
See VA treatment record, February 28, 2003.  Again, no 
information was provided to substantiate this vague 
diagnosis.

In January 2005, the veteran participated in a VA PTSD 
examination.  After a thorough review of the veteran's claims 
folder and performing a clinical history and mental status 
examination, it was the examiner's conclusion that the 
veteran's mental disorder did not meet the DSM-IV criteria to 
establish a diagnosis of PTSD.  The veteran was not able to 
specify and describe in detail a severe and horribly 
traumatic event experienced in the Army.  The situations he 
described were unpleasant, but not traumatic for him.  He was 
never in a combat situation in front of the enemy.  He was 
not observed to become anxious, distressed or depressed when 
he was expressing his experiences in Vietnam.  He did not 
report feelings of intense fear, helplessness or horror at 
the time when he was experiencing the events in Vietnam.  
There was no evidence in the veteran's clinical picture of 
avoidance of a stimuli associated with the trauma.  His 
memories about Vietnam were not intrusive or persistent, and 
he did not have distressing thoughts interfering with daily 
function.  Since the examiner was unable to identify signs 
and symptoms of PTSD or a definite extreme traumatic 
stressor, a link between a stressor and the signs and 
symptoms of the veteran's mental disorder could not be 
provided.  Ultimately, the veteran was diagnosed with panic 
disorder with agoraphobia.  See VA examination report, 
January 24, 2005.

Thus, there is some question as to whether the veteran has a 
credible diagnosis of PTSD.  The Board is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As 
noted above, the VA outpatient treatment notes did not 
provide any rationale for the diagnosis of PTSD.  The Board 
observes that the Court has held that medical opinions, which 
are speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board 
concludes that the veteran does not have a current diagnosis 
of PTSD.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed PTSD, service connection may not be granted.  See 
also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

For the sake of argument, the Board will address the 
veteran's alleged stressors.  The veteran has reported 
extremely vague stressors that allegedly took place during 
his time in service.  He stated that he was shot at and 
bombarded by mortars in addition to seeing dead Viet Cong 
children.  The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet.  App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991). 

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are 
distinguishable because there is no independent evidence that 
the veteran engaged in combat.  VA has been unable to obtain 
additional information regarding the veteran's alleged 
stressors, as the veteran has never identified a particular 
time period or situation as a stressor that could be 
verified.  

The only evidence of record that the veteran engaged in 
combat with the enemy is his own testimony.  The Board finds 
that the veteran did not engage in combat with the enemy.   
See VAOPGCPREC 12-99.  Concordantly, the Board also finds 
that the preponderance of the evidence is against 
verification of combat as the veteran's claimed stressor.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  See Cohen v. Brown, 10 Vet. App 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395).  As noted above 
however, the veteran has failed to provide any specific 
information that could verify his alleged stressors.  The 
Board notes that the duty to assist is not always a one-way 
street.  If the veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood, supra.

In short, the Board finds that the veteran does not have a 
current diagnosis of PTSD (compliant with DSM-IV 
requirements), he does not have a verified stressor and he 
has not provided a positive medical nexus between his current 
mental disorder and service.  As such, the claim fails.  See 
38 C.F.R. § 3.304(f) (2007).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  See Gilbert, 1 Vet. App. at 53. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


